Follett, J.:
The defendant excepted only to the eleventh and thirteenth findings of fact, and no exception having been taken to the conclusion of law, the decision of the referee cahnot be reviewed. But if an exception had been duly taken to the conclusion of law, the result *458would not have been different, for the judgment could not have been disturbed. It was established by undisputed evidence, and found by the referee, that Robert Talbert paid all of the sums which became due from William Storum to the insurance company to procure the certificate and to keep it in force. When the certificate was assigned, Talbert had an insurable interest in the life of Storum “ equal to the amount assigned.” Storum was then indebted to Talbert in the sum of $350, secured by two mortgages, which remained unsatisfied until April 7, 1887. Before the assignment Talbert had paid to the corporation, on account of the certificate, $15.50, all that had been paid, which was undoubtedly the full value of the certificate at that time. Between the dates of the assignment and the death of Storum, Talbert paid to the association, to keep the certificate in force, $334.38, making a total of $349.88, aside from the interest paid by -him on account of the certificate.. It was also shown that, before and after the assignment, Talbert provided Storum with goods and provisions, and advanced ' moneys to, and rendered services for, him, and that this practice continued for years. These facts were established by the undisputed evidence of -Storum’s sister and by the testimony of other witnesses. It seems quite clear that the sums advanced, and the value of the goods furnished and services rendered, with interest added, equal the amount due on the certificate. The evidence is sufficient to sustain all of the findings of fact, and they justify the conclusion of law.
The judgment is affirmed, with costs.
All concurred.
Judgment affirmed, with costs.